Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 7/8/2022 are not proper black and white line drawings. This is frequently the result of drawings which are filed in a very dark grey (so dark that it is appears black such as RGB value 37, 37, 37) instead of pure black (RGB value 0, 0, 0). While very dark grey may appear black, it causes artifacts and inconsistent line thickness. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings filed 7/8/2022 have not corrected the line quality issues previously noted. 

Claim Objections
Claims 9, 15, and 20 are objected to because of the following informalities:  
Claim 9: “an outer walls” should be replaced with “an outer wall”.
Claim 15 is replete with minor informalities. The following version of claim 15 is suggested to overcome these informalities:
The handheld implement with a replaceable work tool according to claim 1, wherein the fixed member includes a first spliced body and a second spliced body which are each provided with an elongated through hole and two through slots communicated with the elongated through hole, the two elongated through holes are correspondingly spliced to form the first sliding track, a first through slot of the first spliced body and a first through slot of the second spliced body are spliced with each other to form [[a]] the first perforation, and [[the]] a second through slot of the first spliced body and a second through slot of the second spliced body are spliced together to form [[a]] the second perforation, and each of the first spliced body and the second spliced body is provided with a second sliding track.
Claim 20 has been amended to depend from claim “34”. This appears to be the result of a typo because strikethrough is not visible through a numeral “4”. Examiner believes this is meant to depend from claim 3, as no claim 34 exists. Applicant should amend claim 20 to clearly depend from claim “3”, using double brackets [[ ]] to show deletions of five for fewer characters, such as: “according to claim [[34]] 3, wherein…”
Appropriate correction is required.
Allowable Subject Matter
Claims 1, 3, 13-14, and 17-19 allowed.
Claims 9, 15, and 20 would be allowable if rewritten to overcome the objections identified above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Interview Attempt
Examiner left a message for Applicant’s attorney on 8/1/2022 in an attempt to conduct an interview. No response was ever received.

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered. Applicant’s arguments are with respect to newly amended claims which have overcome the prior art rejection. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing and claim objections identified above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677